PER CURIAM.

ORDER

The Office of Personnel Management (OPM) moves the court to summarily affirm the Merit Systems Protection Board decision in case no. DC0831060077-I-1 that affirmed the agency’s reconsideration decision finding Claudia Brathwaite ineligible for survivor annuity benefits. Brathwaite has not responded.
Pursuant to 5 U.S.C. § 8341(a)(1)(A), to be eligible for survivor annuity benefits, an individual must have been married to the retired employee for at least nine months prior to the retiree’s death, or there must be children of that marriage. Finding it “undisputed” that Brathwaite and the retiree were only married for six months before his death and that there were no children of that marriage, the Board concluded that Brathwaite failed to show that she was eligible to receive a survivor annuity. The Board affirmed OPM’s reconsideration decision denying benefits. Brathwaite appealed.
Summary affirmance of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994) (summarily affirming the Court of Federal Claims’ dismissal of a complaint). In her informal brief, Brathwaite does not challenge the Board’s findings regarding the length of her marriage and the absence of children of that marriage. The Board correctly determined that Brathwaite was not entitled to benefits as a matter of law based on her failure to show that she had been married for at least nine months to, or had children with, the deceased retired employee. Therefore, the Board properly affirmed the OPM decision. Thus, because no substantial question exists regarding the outcome of Brathwaite’s’ petition for review, the court summarily affirms the decision of the Board.
Accordingly,
IT IS ORDERED THAT:
(1) The Board’s decision is summarily affirmed.
(2) Each side shall bear its own costs.